877 F.2d 60Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Norman Eugene MULLINS, Debtor.ESTATE of Richard Stearns CUTTER by John PENDERGAST,Trustee, Plaintiff-Appellee,v.Norman E. MULLINS, Debtor, Defendant-Appellant.
No. 88-3146.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided June 8, 1989.

Norman E. Mullins, appellant pro se.
Christopher Temple Picot, John Pendergast, for appellee.
Before HARRISON L. WINTER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Norman Eugene Mullins filed suit in bankruptcy court and obtained an automatic stay of eviction.  The bankruptcy court lifted the stay when it determined that Mullins had no interest in the property.  Mullins appealed that order and sought a stay from the district court.  The district court denied a stay and Mullins appealed to this Court.  Subsequently, his bankruptcy case was dismissed with prejudice because Mullins failed to appear for a hearing, after receiving actual notice to do so;  failed to provide information necessary to the case's orderly administration;  and advised the court that he was unopposed to dismissal of the case.  Mullins did not appeal the dismissal of the bankruptcy action.


2
We dismiss this appeal as moot.  Under 11 U.S.C. Sec. 362(c), the automatic stay, if not otherwise lifted, continues until the earlier of the time the case is closed or dismissed or, if the case is under Chapter 7, 9, 11, 12, or 13, the time a discharge is granted or denied.  The bankruptcy court may lift the stay for cause, including the lack of adequate protection;  where the debtor lacks equity;  or to prevent irreparable damage to an interest in property.  11 U.S.C. Sec. 362(d)-(f).  The issue whether the stay was properly lifted in this case is moot because, even if the stay should have remained in effect, it terminated when the bankruptcy proceeding was dismissed.  See 11 U.S.C. Sec. 362(c)(2)(B);  see generally Gardens of Cortez v. John Hancock Mutual Life Insurance Co., 585 F.2d 975, 978 (10th Cir.1978).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.